            Case 3:18-cv-06582-WHA Document 73 Filed 01/04/19 Page 1 of 2



 1 BOERSCH SHAPIRO LLP
   Martha Boersch (State Bar No. 126569)
 2 Mboersch@boerschshapiro.com

 3 Lara Kollios (State Bar No. 235395)
   Lkollios@boerschshapiro.com
 4 1611 Telegraph Ave., Ste. 806
   Oakland, CA 94612
 5 Telephone: (415) 500-6640

 6

 7 Attorneys for Defendant
   James Quach
 8

 9                               UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12
                                               Case No. 18-cv-06582-WHA
13   GENENTECH, INC.,
14                                             NOTICE OF JOINDER AND JOINDER
                       Plaintiff,              OF DEFENDANT JAMES QUACH IN
15                                             JHL BIOTECH INC.’S AND XANTHE
               v.                              LAM AND ALLEN LAM’S
16                                             OPPOSITIONS TO PLAINTIFF
     JHL BIOTECH, INC. et al.,                 GENENTECH, INC.’S MOTION FOR
17                                             PRELIMINARY INJUNCTION
                       Defendant.
18                                             Date:     February 14, 2019
                                               Time:     8:00 a.m.
19                                             Dept:     Courtroom 12, 19th Floor
                                               Judge:    Hon. William H. Alsup
20
                                               Complaint Filed: October 29, 2018
21                                             Trial Date: Not Set

22

23

24

25

26
27

28
                                                  JOINDER IN OPPOSITIONS TO MOTION
                                                       FOR PRELIMINARY INJUNCTION
                                                              Case No. 18-cv-06582-WHA
             Case 3:18-cv-06582-WHA Document 73 Filed 01/04/19 Page 2 of 2



 1 TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEY’S OF RECORD:

 2         PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 am, in the United States District
 3 Court for the Northern District of California, San Francisco Courthouse, Courtroom 9, located at 450

 4 Golden Gate Avenue, San Francisco, California, 94102, Defendant James Quach hereby joins in:

 5         1) Defendant JHL Biotech, Inc.’s Opposition to Plaintiff Genentech, Inc.’s Motion for
 6             Preliminary Injunction (filing pending), to the extent applicable to Mr. Quach;
 7         2) Defendant John Chan’s Opposition to Plaintiff Genentech Inc.’s Motion for Preliminary
 8             Injunction (Dkt. 70), to the extent applicable to Mr. Quach; and
 9         3) Defendants’ Xanthe Lam and Allen Lam’s Opposition to Plaintiff’s Motion for
10             Preliminary Injunction (Dkt. 71), to the extent applicable to Mr. Quach.
11         This joinder is based upon the Notice of Joinder, the Declaration of Martha Boersch filed
12   herewith, the pleadings and complete files and records in this action, and any additional material and
13   arguments that may be considered by the Court at the hearing of these matters.
14

15
     Dated: January 4, 2019                             BOERSCH SHAPIRO LLP
16
                                                        _/s/Martha Boersch____________________
17
                                                        Martha Boersch
18
                                                        Attorney for James Quach
19

20

21

22

23

24

25

26
27

28
                                                  1         JOINDER IN OPPOSITIONS TO MOTION
                                                                 FOR PRELIMINARY INJUNCTION
                                                                        Case No. 18-cv-06582-WHA
